United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 19, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41609
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

CLYDE TINER REED, III,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-253-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clyde Tiner Reed, III, appeals his sentence following his

guilty plea conviction for distribution of crack cocaine.        Reed

argues that his sentence was improper under United States v.

Booker, 543 U.S. 220 (2005), because it was based on facts that

were neither found by a jury nor admitted by him.

     Reed’s assertion of Booker error is correct.      He preserved

this error by raising an objection to his sentence grounded in

Blakely v. Washington, 542 U.S. 296 (2004).   See United States v.

Garza, 429 F.3d 165, (5th Cir. 2005), cert. denied, 126 S. Ct.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41609
                                 -2-

1444 (2006).   When, as is the case here, a Booker error has been

preserved in the district court, we “will ordinarily vacate the

sentence and remand, unless [this court] can say the error is

harmless under Rule 52(a) of the Federal Rules of Criminal

Procedure.”    United States v. Pineiro, 410 F.3d 282, 284 (5th

Cir. 2005) (internal quotation marks and citation omitted). The

Government has not met its “arduous” burden of demonstrating

“beyond a reasonable doubt that the Sixth Amendment Booker error

did not affect the sentence that [Reed] received.”    Pineiro, 410

F.3d at 285, 287.   Consequently, Reed’s sentence is VACATED, and

the case is REMANDED FOR RESENTENCING.